DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary of Action
This communication is a First Office Action Non-Final Rejection on the merits. Claim(s) 1-2, and 6 – 14 is/are currently pending and considered below. The documents received on 07 Feb 2020 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10, 12 - 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 10 recites the limitation "the edge section" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the edge" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, this claim is unclear and confusing pertaining to the “an edge section” and placement of the film.  Therefore, for the purposes of compact prosecution, the Examiner will interpret that the film is placed, from above, onto the dish. 

Claim 13 recites on lines two and three that both state “a body.” It is unclear if the second instance of “body” is the same or different for the first instance. Therefore, for the purposes of compact prosecution, the Examiner will interpret the second instance as “the body.”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claim(s) 1-2, 6-7, 9-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrmann et al. US 2010/0287881 A1 (Ehrmann).


Regarding Claim 1, Ehrmann discloses, A method for sealing partly prepared constituents (FIG. 1, #16, Abstract) of a menu (FIG.7, Abstract), wherein the constituents (16) are positioned on a dish unit (FIG. 1, #14) and covered with a film (FIG. 1, #10, para [0044])), characterized in that an interspace (FIG. 7 – illustrates interspace) between the dish unit (14) that is provided with constituents (16) and the film (10) is partly evacuated (FIG. 7, para [0046]), such that during evacuation air is suctioned in a percentage of at least 20% from the interspace and remains in a percentage of more than 20% in the interspace (para [0060]), wherein the evacuation degree depends on the constituents to be sealed (para [0060] – this reference referring to meat products).

Regarding Claim 2, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein during evacuation the film resists in portions on constituents positioned on the dish unit (FIG. 6, para [0062] – illustrates the film resisting on a portion of the product in the container).

Regarding Claim 6, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film is stretched at least in portions before covering the constituents (FIG. 5, para [0061] – illustrates film being stretch).

Regarding Claim 7, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film is heated before covering the dish unit (FIG. 4, para [0059 -60]) or the constituents.

Regarding Claim 9, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film rests on an edge section of the dish unit (FIG. 4, Abstract – illustrates (10) on the edge of the container).

Regarding Claim 10, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film is pressed on the edge section of the dish unit (FIG. 4, para 0059]).

Regarding Claim 11, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film rests during evacuation in portions on the dish unit (FIG. 4, para [0059-60]).

Regarding Claim 12, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the film is placed around the edge of the dish unit and is applied from below on an edge section of the dish unit (FIGS. 2-7 – illustrate the film placed from above on the container).

Regarding Claim 14, Ehrmann discloses as previously claimed. Ehrmann further disclosing, A sealing machine (1) for sealing partly prepared constituents of a menu positioned on a dish unit, comprising a film feed in order to feed a film to the dish unit, and a suction apparatus (FIG. 4, #27, Claim 14) in order to evacuate an interspace between the dish unit that is provided with constituents (para [0060]) and the film, characterized in that the sealing machine (1) is configured to perform the method of claim 1 (Abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann, and further in view of Capitani US 2019/0055040 A1 (Capitani).

Regarding Claim 8, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the dish unit (FIG. 4, #14) and the film (10) positioned above the dish unit (FIG. 4), before the film is lowered onto the dish unit (FIG. 6).
Ehrmann does not disclose, wherein air is blown.
However, Capitani teaches, wherein air is blown (FIG. 18, #30, para [0091]).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrmann, and further in view of Schoning US 2016/0304265 A1 (Schoning).

Regarding Claim 13, Ehrmann discloses as previously claimed. Ehrmann further disclosing, wherein the dish unit (14) has a body (#28, para [0070]).
Ehrmann does not disclose, which consists at least substantially of a ceramic-like material, and which consists at least in part of magnesium oxide.
However, Schoning teaches, which consists at least substantially of a ceramic-like material (para [0007, 0012]), and which consists at least in part of magnesium oxide (Claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Schoning before the effective filling date of the invention to modify the dish unit (14) as disclosed by Ehrmann by adding the ceramic material (para [0012]) and magnesium oxide (Claim 3) as taught by Schoning.  Since Schoning teaches these materials that are known in the art and beneficial, thereby providing the motivation to utilize the aforementioned materials, as taught by Schoning, so as to improve the refractive index in order to obtain good heat reflection (para [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Palumbo US 2016/0304265 A1 cited for dish, constituents, film, edge section, sealing machine, body, and interspace.  Ehrmann US-20100287881-A1, Claim 18 cited for addressing all the limitations stated in the Applicant’s claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        14 Sep 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731